DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 15, 17-23, 25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
each artificial neuron comprising: one or more thin film light-generating components; and a photodetector configured to sum outputs of the one or more light generating components to an output of the photodetector; 
wherein each output of each of the one or more thin film light-generating components is determined by one or more inputs to the each light-generating component.
in claim 25:
selecting a first row of the plurality of rows of neurons; receiving weighting factor pairs for each neuron in the first row; outputting, by each artificial neuron in the first row, a sum of weighted input values, the weighted input values being represented by light emitted by a light-emitting device of the each artificial neuron based upon the weighting factor pairs for the each artificial neuron and one or more input values received by the each artificial neuron;  5 of 7App. No. 16/376,744Attorney Docket No. UDC-1331-US 
detecting, by a photodiode in each neuron, the light emitted by the light-emitting device in the each neuron; and for each neuron, based upon the detected light emitted by the light-emitting device in the each neuron and a threshold value, outputting a value of 0 or 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826